—In an action to recover damages for medical malpractice, the plaintiff appeals from an order of the Supreme Court, Westchester County (Bar-one, J.), entered November 5, 2001, which granted the motion of the defendant Elliot Robbins for summary judgment dismissing the complaint insofar as asserted against him.
Ordered that the order is affirmed, with costs.
The defendant Dr. Elliot Robbins conducted a mammographic examination of the plaintiff in March 1997. The Supreme Court properly determined that this action to recover damages for medical malpractice, which was not commenced until January 2000, was time-barred insofar as asserted *336against Robbins (see CPLR 214-a). Furthermore, the plaintiff failed to establish that her subsequent visit to Robbins in December 1997 was part of a continuous course of treatment, as opposed to a discrete intermittent diagnostic service (see McDermott v Torre, 56 NY2d 399; Davis v City of New York, 38 NY2d 257; Elkin v Goodman, 285 AD2d 484; see also Robertson v Bozza & Karafiol, 242 AD2d 613; Monello v Sottile, Megna, 281 AD2d 463). Accordingly, the complaint was properly dismissed insofar as asserted against Robbins.
The plaintiff’s remaining contention is without merit. Santucci, J.P., Florio, Goldstein and Townes, JJ., concur.